Citation Nr: 1145579	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Entitlement to service connection for peripheral neuropathy of the upper bilateral extremities, to include as secondary to service-connected diabetes mellitus.

2.	Entitlement to service connection for peripheral neuropathy of the lower bilateral extremities, to include as secondary to service-connected diabetes mellitus.

3.	Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

4.	Entitlement to service connection for major depression, to include as secondary to service-connected diabetes mellitus.

5.	Entitlement to service connection for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to December 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1.	The preponderance of the evidence is against a finding that the Veteran currently has peripheral neuropathy of the bilateral upper extremities.

2.	The preponderance of the evidence is against a finding that the Veteran currently has peripheral neuropathy of the bilateral lower extremities.

3.	The preponderance of the evidence is against a finding that hypertension is related to service; it did not manifest within one year of service separation; and it is not proximately due to or chronically worsened by the Veteran's service-connected diabetes.

4.	The competent medical evidence of record does not indicate the Veteran is currently diagnosed with depression.
5.	The competent medical evidence of record does not indicate the Veteran is currently diagnosed with PTSD.


CONCLUSIONS OF LAW

1.	Peripheral neuropathy of the bilateral upper extremities was not incurred in or aggravated by active duty service; it may not be presumed to have been incurred in service; and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.	Peripheral neuropathy of the bilateral lower extremities was not incurred in or aggravated by active duty service; it may not be presumed to have been incurred in service; and it was not proximately caused or aggravated by a service-connected disability.  38 U.S.C.A. § 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.	Hypertension was not incurred in or aggravated by active military service; it may not be presumed to have been incurred in service; and it is not proximately due to or aggravated by the Veteran's service-connected diabetes.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

4.	Depression was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.	PTSD was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in October 2007.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

The Veteran was afforded a VA medical examination in March 2008, October 2008, and August 2009 for his claims.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant and review of the claims file.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid a factual foundation and reasoned basis for the conclusions that were reached.  Therefore, the Board finds that the examinations are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011). 

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  

For certain chronic disorders, including hypertension and organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Peripheral Neuropathy of the Upper and Lower Bilateral Extremities

The Veteran alleges that he suffers from peripheral neuropathy of the upper and lower bilateral extremities as secondary to his service-connected diabetes. 

The Board has reviewed the Veteran's service treatment records and there is no evidence that he complained of, was diagnosed with, or was treated for peripheral neuropathy while in service.  At his January 1967 entrance and December 1968 separation examinations the Veteran specifically checked that he did not suffer from neuritis, or nerve problems.  As such, there is no evidence of peripheral neuropathy in service. 

There is also no evidence that the Veteran suffered from peripheral neuropathy within one year of separation from service.  As such, the presumption of service connection does not apply.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Reviewing the Veteran's post-service treatment records indicates that he was diagnosed with brachial plexopathy in October 1998.  A private treatment record showed a nerve conduction test was performed and the Veteran suffered from right brachial plexopathy with predominant involvement of the upper trunk of the plexus.  The study also indicated the Veteran suffered from carpal tunnel syndrome, with greater involvement on the left side.  
At his March 2008 VA examination the examiner noted the Veteran's right plexopathy and that the Veteran had essentially no right shoulder girdle musculature.  However, the sensation in the Veteran's feet was completely normal.  On physical examination the Veteran had normal monofilament testing in all 10 fingers and normal light touch sensation in all areas of both feet.  The examiner found no clinical evidence of diabetic polyneuropathy.

At his October 2008 VA examination the Veteran complained of numbness of the right leg, in his thigh and lower leg, but not in his foot or toes.  He also reported numbness in his left fingertips.  However, upon physical examination the Veteran was appropriately responsive to light touch in all four extremities.  Vibratory sensation was absent in the right arm, but present in all other extremities.  Finally, monofilament testing was sensed in all extremities with some decreased sensation in the fingertips.  The Veteran was not diagnosed with any peripheral neuropathy.

In sum, there is no current evidence of peripheral neuropathy of the bilateral upper or lower extremities.  Although there was an isolated finding of brachial plexoplathy and carpal tunnel syndrome in the late 1990s, these diagnoses have not since been made, to include during the pendency of the current appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).  More recent studies confirm that there is no current evidence of peripheral neuropathy of the bilateral upper or lower extremities.  See VA examinations of March and October 2008.  Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). 

The Board acknowledges that the Veteran believes he suffers from peripheral neuropathy which warrants service connection.  See e.g., September 2008 VA Form 9.  The Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide a diagnosis or an opinion linking any peripheral neuropathy to service or a service-connected disability such as diabetes.  

As noted above, there is no competent evidence of a diagnosis of peripheral neuropathy of the upper or lower bilateral extremities.  The great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.

Hypertension

The Veteran alleges that his hypertension was caused by his service-connected diabetes.  The Veteran alleges that hypertension is a side effect of diabetes and as such, his claim of service connection for hypertension should be granted.  The Board will also consider the claim on a direct basis to afford the Veteran every possible consideration.

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeter (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.

The Veteran was afforded a medical examination at entrance to, and separation from, service in January 1967 and December 1968, respectively.  At his entrance examination his blood pressure was recorded as 134/68.  On his Report of Medical History the Veteran checked that he did not suffer from high or low blood pressure.  At the Veteran's separation examination his blood pressure was recorded as 128/78.  There was no diagnosis of hypertension at this examination and again the Veteran did not report he suffered from high or low blood pressure.
In short, the service treatment records are devoid of any complaints, diagnoses, or treatments consistent with hypertension.  The lack of findings of record weighs against the Veteran's assertion that he suffered from this disability in-service.  There is no evidence of hypertension within one year of service separation.

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.

The Board has reviewed the Veteran's post-service treatment records, however there is no opinion linking his current hypertension to service.  A private treatment record from January 2000 recorded the Veteran's blood pressure as 140/90 and 150/80.  A VA treatment record from June 2004 reported the Veteran's blood pressure was 120/68.  At the March 2008 VA examination the Veteran's blood pressure was recorded as 180/86, 168/80, and 160/82.  There is no opinion in any of these treatment records that the Veteran's hypertension is related to service.

With respect to secondary service connection, the Veteran contends that his hypertension was proximately caused by his service-connected diabetes.

The Veteran was afforded a VA examination in March 2008.  At this examination the examiner noted the Veteran's reported history of hypertension for 20 years.  The examiner performed an evaluation and opined it was less likely than not that the Veteran's hypertension was caused or influenced by his diabetes.  His rationale was that less than 1 year earlier the Veteran's creatinine level was normal and there was no evidence of protein losing nephropathy secondary to diabetes.  The Veteran was also afforded a VA examination in October 2008.  The examiner opined it was at least as likely as not the Veteran's hypertension was related to his diabetes because he was not diagnosed with hypertension until after he was diagnosed with diabetes and hypertension is a known complication of diabetes.

Finally, the Veteran was given a VA examination in August 2009 specifically for his hypertension.  At this time the examiner stated it was less likely than not that the Veteran's hypertension was related to his diabetes.  The examiner's rationale was that in the absence of renal dysfunction or proteinuria, the Veteran's hypertension was a separate pathophysiological entity.  The examiner's opinion was that the Veteran was suffering from essential hypertension, which was not related to his diabetes.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).

In this case, both the March 2008 and August 2009 VA examiners determined the Veteran's hypertension was not related to his service-connected diabetes.  They both issued a rationale for why they believed his hypertension was a separate pathophysiological entity.  While the October 2008 VA examiner opined the Veteran's hypertension was related to his diabetes, her rationale was simply that hypertension was a known complication of diabetes and his hypertension was diagnosed following his diagnosis of diabetes.  However, this is not a specific rationale for the Veteran's particular case.  The Board gives more weight to the opinions of the VA examiners who offered a rationale for why they believed the Veteran's hypertension was not related to his diabetes.

With regard to the presumption of service connection, the Veteran must be diagnosed with hypertension which manifested to a degree of 10 percent or more within 1 year from service for the presumption to apply.  38 C.F.R. § 3.307 (a)(3).  There is no evidence the Veteran's hypertension manifested to a degree of 10 percent or more within one year after separation from service.  As such, the presumption of service connection does not apply in the instant case.  38 C.F.R. §§ 3.307, 3.309(a).

Here, the only evidence relating hypertension to the Veteran's service-connected diabetes are the Veteran's own personal statements.  The Board acknowledges that lay assertions may serve to support a claim of service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a);  38 C.F.R. § 3.303(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr, supra (lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  However, in this case, the Veteran is not providing statements related to the diagnosis of a simple disorder or about symptomatology but is instead rendering an opinion as to the etiology of his hypertension.  

Unlike the varicose veins in Barr or dislocated shoulder in Jandreau, hypertension is not a condition generally capable of lay diagnosis.  In this regard, the origin of hypertension is a matter of medical complexity.  Thus, the Board concludes that the Veteran's statements as to the origin of hypertension do not constitute competent evidence.  As a layperson, he is not competent to provide evidence that requires medical knowledge because he lacks the requisite professional medical training, certification and expertise to present opinions regarding such matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that matters involving special experience or special knowledge require the opinions of witnesses skilled in that particular science, art, or trade).  Therefore, the Veteran's statements regarding the etiology of his hypertension in this case do not constitute competent evidence on which the Board can make a service connection determination.

In sum, a preponderance of the competent probative evidence of record weighs against the Veteran's assertion that his hypertension is related to service or a service-connected disability.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim of service connection for hypertension on a direct, presumptive, and secondary basis and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Depression and PTSD

The Veteran alleges that he suffers from depression, as secondary to his service-connected diabetes, as well as PTSD.  

The Board has reviewed the Veteran's service treatment records.  While in-service, there is no indication that the Veteran complained of, was diagnosed with, or was treated for mental health issues.  On his entrance and separation examination in January 1967 and December 1968, respectively, the Veteran specifically checked that he did not suffer from depression, excessive worry, or nervous trouble of any sort.

Following separation from service, there is no competent medical opinion diagnosing the Veteran with depression or PTSD.  Furthermore, although the Veteran has been treated regularly at the VA Medical Center and privately, he has not complained of depression or PTSD.  See e.g., September 1999 private treatment record with complaints of tachycardia and muscle atrophy of the right shoulder, November 2002 VA treatment record for a general check up, and December 2004 VA treatment record for a diabetes check up. 
As such, the Board finds that there is no evidence of record which shows that the Veteran is currently suffering, or previously suffered, from depression or PTSD.  

As noted above, without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich, supra; see also McClain, supra. 

The Board acknowledges that the Veteran believes his PTSD and depression warrant service connection.  See e.g., September 2007 claim.  However, despite reviewing service treatment records as well as post-service treatment records, there have been no complaints, treatment or diagnoses for PTSD or depression.  Furthermore, as noted above, the Veteran, as a layperson, is generally not capable of opining on matters requiring medical knowledge.  Routen, supra; see also Bostain, supra.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Id.  In this case, given his lack of medical expertise, the Veteran is not competent to provide an opinion diagnosing depression or PTSD and linking it to service or a service-connected disability.  

While the Board sincerely appreciates the Veteran's service, there is no competent evidence of a diagnosis of depression or PTSD.  The Veteran has produced no competent evidence or medical opinion in support of his claim that he suffers from such disabilities, and the great weight of the evidence included in the record weighs against granting the Veteran's claims.  Accordingly, the Veteran's claims for service connection must be denied.


ORDER

Entitlement to service connection for peripheral neuropathy of the upper bilateral extremities is denied.

Entitlement to service connection for peripheral neuropathy of the lower bilateral extremities is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for major depression is denied.

Entitlement to service connection for PTSD is denied.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


